DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/653,583 filed on 10/15/2019 claims benefit of 62/745,877 filed on 10/15/2018.  
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in response to a Request for Continued Examination filed on 11/16/2021.  Claims were filed 11/16/2021 wherein claims 1-20 and 22-23 are pending and ready for examination.  Claim 21 has been canceled. 

 Claim Objections
Regarding Independent claims 1, 17, and 18, applicant uses the phrase “the monitor the power network” (claim 1 line 16-17, claim 17 line 17-18, claim 18 line 17-18).  Examiner believes this is either a grammatical or typographical error however, it could be a different concept, explanations are requested.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic et al., hereinafter Atanackovic, U.S. Pub. No. 2008/0059088 A1, in view of Rhoads et al., U.S. Pub. No. 2016/0198245 A1 as evidenced by 6σSTUDY GUIDE.COM, downloaded from  https://sixsigmastudyguide.com/standard-deviation/    

Regarding independent claim 1 Atanackovic teaches: 
(Atanackovic, abstract, ¶ 0006), comprising: 
	receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network (Atanackovic, ¶ 0006-¶ 0010, Atanackovic teaches using a “plurality of phasor measurement units” wherein “the phasor measurement units provide positive sequence voltage and current phasor measurements to the computer” (¶ 0010).  Atanackovic also teaches “The phasor measurements may include a magnitude and a phase angle” (¶ 0007) thereby teaching “receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network”) ; 
	normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices  			calculating a phase-angle change average as the average of the plurality of phase- angle changes, and 
		subtracting the phase-angle change average from each first phase-angle measurement (Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” (¶ 0031) thereby teaching “normalizing the first phase-angle measurements to yield normalized Atanackovic also teaches the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” (¶ 0035) thereby teaching “determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices.”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes.”  A standard deviation uses the sum of the squares which involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas).  Atanackovic also teaches “all other phase angles are adjusted by the aforementioned subtraction in order to be referenced with respect to the reference angle” (¶ 0035) thereby “normalizing the first phase-angle measurements”); and 
	monitor the power network using the normalized phase-angle measurements (Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” (¶ 0006) therefore Atanackovic teaches “monitor the power network using the normalized phase-angle measurements”),
Atanackovic does not teach:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including the teaching of removing devices with faulty data as disclosed by Rhoads in order to “accurately and economically determine the power phase of an individual premise” (Rhoads, ¶ 0007).

Regarding claim 2 Atanackovic as modified teaches:
	collecting the first phase-angle measurements from the power network with the plurality of line monitoring devices (Atanackovic, ¶ 0007, and ¶ 0010.  Atanackovic teaches “a plurality of phasor measurement units, the phasor measurement units located at a plurality of power substations; wherein the phasor measurement units provide positive sequence voltage and current phasor measurements” (¶ 0010) where “the phasor measurements may include a magnitude and a phase angle (¶ 0007) thereby teaching “collecting the first phase-angle measurements from the power network with the plurality of line monitoring devices”).

Regarding claim 4 Atanackovic as modified teaches:
	collecting the phase measurements comprises measuring a current of conductors of the power network (Atanackovic, ¶ 0031.  Atanackovic teaches “Current and voltage magnitudes are samples from conventional metering equipment (¶ 0031) thereby teaching “measuring a current of conductors of the power network”). 

Regarding claim 5 Atanackovic as modified teaches:
	measuring a voltage of conductors of the power network (Atanackovic, ¶ 0031.  Atanackovic teaches “Current and voltage magnitudes are samples from conventional metering equipment (¶ 0031) thereby teaching “measuring a voltage of conductors of the power network”). 

Regarding claim 6 Atanackovic as modified teaches:
	normalizing received phase-angle measurements over time by comparing additional phase-angle measurements from each of the plurality of monitoring devices with a corresponding previous normalized phase-angle measurement (Atanackovic, ¶ 0031.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement”(¶ 0031) where “acquired phasor measurements” reads on “additional phase-and “the reference phasor measurement” reads on the “previous normalized phase-angle measurement” and “corrected in light of” implies “normalizing”). 
	
Regarding Independent Claim 17 Atanackovic teaches: 
	A non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform a method comprising (Atanackovic, fig 1, ¶ 0010): 
	receive a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on a power network (Atanackovic, ¶ 0006-¶ 0010, Atanackovic teaches using a “plurality of phasor measurement units” wherein “the phasor measurement units provide positive sequence voltage and current phasor measurements to the computer” (¶ 0010).  Atanackovic also teaches “The phasor measurements may include a magnitude and a phase angle” (¶ 0007) thereby teaching “receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network”); 
	normalize the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices, 			calculating a phase-angle change average as the average of the plurality of phase- angle changes, and 
(Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” (¶ 0031) thereby teaching “normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices.”  Atanackovic also teaches the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” (¶ 0035) thereby teaching “determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices.”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes.”  A standard deviation uses the sum of the squares which involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas).  Atanackovic also teaches “all other phase angles are adjusted by the aforementioned subtraction in order to be referenced with respect to the reference angle” (¶ 0035) thereby “normalizing the first phase-angle measurements”); and 
	monitor the power network using the normalized phase-angle measurements (Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” (¶ 0006) therefore Atanackovic teaches “monitor the power network using the normalized phase-angle measurements”),
	Atanackovic does not teach:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including the teaching of removing devices with faulty data as disclosed by Rhoads in order to “accurately and economically determine the power phase of an individual premise” (Rhoads, ¶ 0007).

Regarding Independent Claim 18 Atanackovic teaches:
	A power line monitoring system (Atanackovic, ¶ 0010), comprising: 
	a plurality of line monitoring devices configured to collect phase-angle measurements for each phase of a power network over time (Atanackovic, ¶ 0007, ¶ 0010.  Atanackovic teaches “a plurality of phasor measurement units, the phasor measurement units located at a plurality of power substations; wherein the phasor measurement units provide positive sequence voltage and current phasor measurements” (¶ 0010) where “the phasor measurements may include a magnitude and a phase angle (¶ 0007) thereby teaching “collect phase-angle measurements for each phase of a power network over time”); and 
	a remote computing device configured to receive the phase-angle measurements from the plurality of line monitoring devices (Atanackovic, ¶ 0028.  Atanackovic teaches “each PMU 100 measuring and streaming live electric system data to a computer” (¶ 0028) where the “PMU’s (100) convey information to computer (110) via conventional means . . . or a wireless network” implying the computer system may be a “remote computing device”), the remote computing device being configured to: 
	normalize first phase-angle measurements of the phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: 
		determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices, 	
		subtracting the phase-angle change average from each first phase-angle measurement (Atanackovic, ¶ 0031-¶ 0035, ¶ 0042.  Atanackovic teaches “a phasor measurement is designated as a reference phasor measurement in computer 110, and the other acquired phasor measurements are corrected in light of the reference phasor measurement” (¶ 0031) thereby teaching “normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices.”  Atanackovic also teaches the “other (i.e. non-reference) phasor measurements are corrected by subtracting the reference phase angle value from the value of the angle being corrected” (¶ 0035) thereby teaching “determining a plurality of a phase-angle changes, each phase-angle change being the difference between the first phase-angle measurement as compared to a prior phase- angle measurement received from a corresponding one of the plurality of line monitoring devices.”  Additionally, Atanackovic teaches for “each phasor measurement, the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” where the “mean” indicates an “average” and “standard deviation” is a measure of how dispersed the data is in relation to the mean as evidenced by 6σSTUDY GUIDE.COM (page 1) which gives an indication of “the average of the plurality of phase- angle changes.”  A standard deviation uses the sum of the squares which involves subtraction of an average as evidenced by 6σSTUDY GUIDE.COM (page 1, formulas).  Atanackovic also teaches “all other phase angles are adjusted by the aforementioned subtraction in order to be referenced with respect to the reference angle” (¶ 0035) thereby “normalizing the first phase-angle measurements”); and 
Atanackovic, ¶ 0006, ¶ 0035.  Atanackovic teaches correcting the “acquired phasor measurements” with respect to a “reference phasor measurement” (¶ 0031) and monitoring the “phase angle stability” (¶ 0035) using the corrected “acquired phasor measurements” which then become the “normalized phase-angle measurements.”  The phase angles are measured by the phasor measurement unit (PMU) and which are used to “monitor the power network” (¶ 0006) therefore Atanackovic teaches “monitor the power network using the normalized phase-angle measurements”),
	Atanackovic does not teach:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold.  
	Rhoads teaches:
	the monitor the power network including one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold (Rhoads, ¶ 0143.  Rhoads teaches “When the smart meter detects that the local phase measurement has deviated more than a threshold from the power source relative to which islanding is being monitored, it triggers islanding protection” where “The islanding protection triggered in response may employ existing methods for disconnect and re-connect management” thereby teaching “removing” a “monitoring device” when the phase angle measurements over time breach a noise threshold”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in 
	
Regarding claim 20 Atanackovic as modified teaches:
	calculating one or both of the mean and standard deviation of the normalized phase-angle measurements over time for each of the plurality of monitoring devices (Atanackovic, ¶ 0035.  Atanackovic teaches “the mean and the standard deviation is dynamically updated for recently acquired samples of a phase angle” (¶ 0035) where “dynamically updated” implies “over time”) 

Claims 7-10, 14-16, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic as applied to claim 1 and claim 22 respectively above, and further in view of Yu, U.S. Pub. No., 2021/0285994.
	
Regarding claim 7 Atanackovic as modified does not teach:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters.
	Yu teaches:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters (Yu, ¶ 0063, Yu teaches “k-means clustering” by using “different sets of random initial cluster centers” implies that cluster centers have been identified).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in 
	
Regarding claim 8 Atanackovic as modified does not teach:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest
	Yu teaches:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest (Yu, ¶ 0062 - ¶ 0063, Yu teaches using “different sets of random initial cluster centers” which reads on “a plurality of candidate cluster center values” and after computing the cluster center computing “the sum of squared distances” (¶ 0063) selecting the “clustering result with the smallest sum of squared distances”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 9 Atanackovic as modified does not teach:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart
	Yu teaches:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart (Yu, fig 1, ¶ 0036, ¶ 0058-¶ 0059, Yu teaches for a three phase circuit each pair of the three voltage phasors are 120 degrees apart (¶ 0036), and that “meters need to be clustered into three groups” (¶ 0059) therefore each pair of clusters centers will be 120 degrees apart). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 10 Atanackovic as modified does not teach:
	grouping the plurality of line monitoring devices by assigning each line monitoring device of the plurality of line monitoring devices to a cluster of a plurality of clusters with a cluster center closest to the line monitoring devices phase measurements.
	Yu teaches:
(Yu, fig 1, ¶ 0057- ¶ 0059, ¶ 0062, ¶ 0083-¶ 0086, Yu teaches “smart meters,” which reads on “line monitoring device,” are grouped or assigned to the closet cluster where “The closest cluster is the cluster that has the minimum sum of squared distances with all the data points Di” (Algorithm 1 Constrained k-means clustering algorithm #3 page 20) (D is the whole data set and Di is a subset (¶ 0062)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 14 Atanackovic as modified does not teach:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
	assigning the cluster to be an A-phase cluster.
	Yu teaches:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
(Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints”
(¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
 	
Regarding claim 15 Atanackovic as modified does not teach:
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
	assigning the cluster with the central cluster center value to be a C-phase cluster
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
Yu teaches:
	assigning the cluster with the central cluster center value to be a C-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 16 Atanackovic as modified does not teach:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster.
	Yu teaches:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 19 Atanackovic as modified does not teach:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network;

	Yu teaches:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network (Yu, fig 2,fig 3, fig 4, fig 7, ¶ 0012, ¶ 0040 - ¶ 0051, Yu teaches “phase identification which uses voltage metering data” (¶ 0012),  and that the “A framework of embodiments disclosed herein performs phase identification algorithm by clustering smart meter data” (¶ 0040).  Fig 2 depicts the identification of “the phase connectivity of each cluster,” and fig 3 and 4 depict the clustering of the data representing three clusters.  Therefore “a plurality of clusters representing each phase of the power network” is taught by Yu.    
	selecting, from the plurality of line monitoring devices and for each cluster of the plurality of clusters, one or more reference devices to characterize a conductor phase value of said each cluster of the plurality of clusters (Yu, fig 2, ¶ 0064, Yu teaches “Since the customers in the same cluster should have the same phase connection, an embodiment can identify the phase of each cluster by picking a small number of customers from that cluster and identifying their phase connectivity” (¶ 0064) where “picking a small number of customers” reads on “one or more references devices” as each customer would be associated with a “smart meter” which reads on “line monitoring device(s)”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide 

Regarding claim 22 Atanackovic as modified does not teach:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization.
	Yu teaches:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization (Yu, fig 1, fig 2,
¶ 0040-¶ 0047, Yu teaches “distribution connectivity information,” (¶ 0042) which reads on “previously set phase characterization” is obtained from “the electric distribution system (100)” (¶ 0042) which reads on “reference device.”  Additionally, “customer voltage time series are normalized by their standard deviations” and this information is used to group customers into clusters (¶ 0045, fig 2).  Finally the phase connectivity of each cluster is identified based on “previously set phase characterization” determined previously (¶ 0046-¶ 0047, fig 2)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in 

Regarding claim 23 Atanackovic as modified does not teach:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster.
	Yu teaches:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster (Yu, ¶ 0062-¶ 0064, Yu teaches k-means clustering in which the cluster center is updated as each data point is assigned to a cluster.  Therefore teaching “receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices” as each device added is different from the previously added devices.  As each device is added the “characterizing” changes).
.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic as modified as applied to claim 2 above, and further in view of Gudmundsson et al., hereinafter Gudmundsson, U.S. Pub. No. 2014/0343878 A1.    

Regarding claim 3 Atanackovic as modified does not teach:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network
 Gudmundsson teaches:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network (Gudmundsson, fig 2, ¶ 0009.  Gudmundsson teaches “measuring the magnitude and phase of the electric field within the space under excitation by the one or more power cables of the power line with one or more electric field sensors” (¶ 0009) thereby teaching “collecting the phase measurements comprises measuring an electric field of conductors of the power network”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including “an innovative phase identification 
¶ 0043).

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as modified as applied to claim 10 above, and further in view of Kuhns et al. (hereafter Kuhns), U.S. Pub. No. 2015/0377935 A1.

Regarding claim 11 Atanackovic as modified does not teach:
	each line monitoring device is assigned to the cluster of the plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold.
	Kuhns teaches:	
	“each line monitoring device is assigned to a cluster of a plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold” (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred”(¶ 0086).  	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for state estimation in power systems as taught by Atanackovic by including a phase-angle threshold as disclosed by Kuhns in order to provide a method that “provides techniques to address a number of these 
¶ 0066).  

Regarding claim 12 Atanackovic as modified does not teach:
	the phase angle threshold comprises 30 degrees
	Kuhns teaches:
	the phase angle threshold comprises 30 degrees (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred”(¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 30 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                        
                    .      
     
Regarding claim 13 Atanackovic as modified does not teach:
	the phase angle threshold comprises 45 degrees.
	Kuhns teaches:
(Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred”(¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 45 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                            .
                        
                    

Examiner’s Note
Yu, U.S. Pub. No. 2021/0285994 A1 is used as an English translation of WO2018027180A1.	

Response to Arguments
Applicant’s arguments (hereinafter remarks) filed 11/16/2021 have been fully considered but they are not persuasive.

Regarding Claim Rejections – 35 U.S.C. § 112 page 8 of applicant’s remarks, based on applicant’s remarks and the amendments made to claim 11, the U.S.C. § 112 rejection for claim 11 has been withdrawn.

Regarding Claim Rejections – 35 U.S.C. § 101 page 8-13 of applicant’s remarks, based on consultation, consideration, and the amendments made to independent claims 1, 17, and 18, the 35 U.S.C. § 101 rejection has been withdrawn.

Regarding Claim Rejections – 35 U.S.C. § 103 page 13-17 of applicant’s remarks, the arguments are moot in light of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CS et al., U.S. Pub. No. 2013/0064178 A1, teaches a system for monitoring electrical power distributions lines comprising a plurality of mesh networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/7/2021